DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, figure 5 in the reply filed on 7/6/2021 is acknowledged.
	No clams have been withdrawn as all claims read on the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer of sound absorbing material of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The drawings do not show the layer of sound absorbing material of claim 6, nor does the specification refer to a layer of sound absorbing material.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al. (2009/0266643).
Regarding claim 1 Fukano et al. shows a nozzle comprising, a first tube (20) comprising an axially extending passageway and a plurality of primary outlets (70b) disposed through a sidewall of the first tube, the passageway including an inlet (32) at an axial end of the passageway, and the plurality of primary outlets having a combined first flow area; a second tube (24) circumscribing the first tube and comprising a plurality of secondary outlets (86) extending through a sidewall of the second tube, the second tube and the first tube defining a chamber (fig 1) therebetween, the plurality of primary outlets providing fluid communication between the passageway and the chamber, and the plurality of secondary outlets having a combined second flow area greater than the 
Regarding claim 2, the nozzle further comprises, a sound absorbing device (22) disposed in the chamber.  
Regarding claim 3,  the sound absorbing device includes a baffle (82) comprising porous sound absorbing material.  
Regarding claim 4,  the sound absorbing device includes a first sound absorbing insert (80) and a second sound absorbing insert (84)
Regarding claim 5, the baffle is disposed between the first and second sound absorbing inserts (fig 1).
Regarding claim 7,  the plurality of secondary outlets are axially positioned between first and second annular discs of the plurality of annular discs (fig 1).
Regarding claim 8, the plurality of secondary outlets are centrally positioned between first and second annular discs of the plurality of annular discs (fig 1).
Regarding claim  9,  the plurality of primary outlets are axially offset from the plurality of secondary outlets (primary and secondary outlets can be chosen to meet this limitation).  
Regarding claim 10, Fukano et al shows a nozzle comprising, a first conduit (20) comprising a first open end (bottom), a closed second end (top), and a plurality of first apertures (70b) extending through a sidewall of the first conduit; a second conduit (24) comprising a plurality of second apertures (86) extending through a sidewall of the second conduit, the first conduit and the second conduit defining a chamber 
Regarding claim 11,  the nozzle further comprises, a sound absorbing device (22) disposed in the chamber.  
Regarding claim 12, the sound absorbing device includes a baffle comprising porous sound absorbing material (82).
Regarding claim 13, the sound absorbing device includes first and second sound absorbing inserts (80, 84).  
Regarding claim 14,  the baffle is disposed between the first and second sound absorbing inserts (fig 1).
Regarding claim 15, the plurality of second apertures includes a first plurality of second apertures axially spaced apart from a second plurality of second apertures (fig 1).
Regarding claim 17,  the plurality of second apertures are centrally positioned between the first and second annular members (fig 1).
Regarding claim 18,  the plurality of first apertures are axially offset from the plurality of second apertures (fig 1).
Regarding claim 19, Fukano et al. shows a nozzle comprising, a first conduit (20) comprising a first open end, a closed second end, the first open end defining an inlet (fig 1); a second conduit (24) extending about the first conduit, the first conduit and the second conduit defining a chamber therebetween (fig 1); a first annular member (30) 
Regarding claim 20,  the first conduit includes a plurality of first apertures extending through a sidewall of the first conduit; and wherein the second conduit includes a plurality of second apertures extending through a sidewall of the second conduit (fig 1).

Claim(s)  1, 6, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (4,134,472).
Regarding claim 1 Trainor shows a nozzle comprising, a first tube (10) comprising an axially extending passageway and a plurality of primary outlets (12) disposed through a sidewall of the first tube, the passageway including an inlet (22) at an axial end of the passageway, and the plurality of primary outlets having a combined first flow area; a second tube (50) circumscribing the first tube and comprising a plurality of secondary outlets (holes in) extending through a sidewall of the second tube, the second tube and the first tube defining a chamber (fig 1) therebetween, the plurality of primary outlets providing fluid communication between the passageway and the chamber, and the plurality of secondary outlets having a combined second flow area greater than the combined first flow area (fig 1. Clearly the flow area of all the holes in 
Regarding claim 6, each of the plurality of annular discs includes a layer of sound absorbing material (42).  
Regarding claim 10, Trainor shows a nozzle comprising, a first conduit (10) comprising a first open end (top), a closed second end (bottom), and a plurality of first apertures (12) extending through a sidewall of the first conduit; a second conduit (50) comprising a plurality of second apertures (holes in 50) extending through a sidewall of the second conduit, the first conduit and the second conduit defining a chamber therebetween (fig 1); a first annular member (42 top) extending about the second conduit on a first side of the plurality of second apertures; a second annular member (42 bottom) extending about the second conduit on a second side of the plurality of second apertures opposite the first side.  
Regarding claim 16,  further comprising a third annular member (42 in the middle) extending about the second conduit and positioned axially between the first plurality of second apertures and the second plurality of second apertures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,507,343 discloses all claimed subject matter of claim 1-20 of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             8/18/2021